Citation Nr: 0609677	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  02-20 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.  He served in Korea during the Korean War and 
received the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision that denied service 
connection for ulcerative colitis.

In March 2005, the veteran testified during a hearing before 
RO personnel.



FINDING OF FACT

Current ulcerative colitis is not related to a disease or 
injury in service, and is not due to or aggravated by a 
service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for ulcerative colitis, 
to include as secondary to service-connected hemorrhoids, are 
not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.310(a), 3.159, 
3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).
 
Through the May 2002 statement of the case (SOC), the 
December 2005 supplemental SOC (SSOC), and the December 2001 
letter, the RO notified the veteran of elements of service 
connection and the evidence needed to establish each element.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claim.

VA's December 2001 letter notified the veteran of what 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VA informed him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, particularly, medical records, if he gave 
VA enough information about such records so that VA could 
request them from the person or agency that had them.  The 
letter requested that he provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.

The December 2001 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  His claim was 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for ulcerative colitis.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection, as concluded below, because any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo necessary VA 
examinations.  

Private physicians have summarized pertinent treatment and 
surgery, but the veteran has not submitted releases that 
would permit VA to obtain these records.  VA is only 
obligated to obtain records that are adequately identified.  
38 U.S.C.A. § 5103A(b),(c).  The veteran has not identified, 
and the record does not otherwise indicate, any other 
pertinent evidence that has not been obtained.

Further assistance would not be reasonably likely to 
substantiate the claim, and further notice or assistance is 
not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service medical records report no complaints, or findings of 
either bloody diarrhea or of ulcerative colitis.

Records denote a history of prolapsed hemorrhoids at the time 
of the veteran's pre-induction examination in September 1952.  
The veteran was also hospitalized and treated for hemorrhoids 
for eight days while serving in Korea in November 1953.  His 
separation examination reflects that he continued to be 
bothered with hemorrhoids in October 1954.

On VA examinations in November 1954 and February 1960 there 
were no findings of diarrhea or colitis.  On the 1960 
examination, the veteran reported that he had no diarrhea.  
These examinations were conducted to evaluate the service 
connected hemorrhoids.  

The veteran was reportedly first diagnosed with colitis in 
the late 1960's or early 1970's, and that he underwent a 
total colectomy in 1991.  There have been no reports of 
symptomatology between the time of service, and these initial 
findings.  

In August 2001 Anupama Rao, M.D., reported that his practice 
had treated the veteran for over five years, and that the 
veteran had a long history of recurrent attacks of 
hemorrhoids and colitis dating back 40 years.  Dr. Rao opined 
that the veteran had ulcerative colitis for many years, even 
as early as the time he was in the military, and that he was 
never diagnosed.  Dr. Rao described the veteran as having "a 
very classical clinical course" for colitis with onset at an 
early age and relapsing episodes.

In December 2001, N.D. Mehta, M.D., reported that the veteran 
had undergone a total colectomy and ileotomy for ulcerative 
colitis in 1997.  He commented that constant diarrhea from 
ulcerative colitis may result in hemorrhoids and resultant 
bleeding.

The January 2002 VA examiner, after reviewing the veteran's 
claims file, concluded that, without proper documentation in 
the records, it was impossible to assert that the veteran's 
experiences in service were consistent with the early onset 
of ulcerative colitis.  He also concluded that hemorrhoids 
had "nothing to do with ulcerative colitis."  The examiner 
noted that bouts of bloody diarrhea could be caused by 
exacerbations of his hemorrhoids associated with a nervous 
condition, which the veteran readily admitted to.

In April 2005, the veteran submitted a statement from a close 
family friend.  The friend indicated that his deceased 
brother, a doctor, had treated the veteran for about thirty 
years for depression and for colitis.

The report of a May 2005 VA examination reflects the 
examiner's conclusion that the veteran did not have 
ulcerative colitis while in service.  The examiner explained 
that ulcerative colitis is a different and separate clinical 
condition from hemorrhoids.  Ulcerative colitis, diagnosed 
more than 10 years after service, was not related to the 
self-limited episodes of bloody diarrhea in service, 
addressed as colitis.

Legal Analysis

Direct service connection would require some evidence of a 
link between a current disease or disability and a disease or 
injury in service.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of such service.  38 U.S.C.A. § 1154(b) (West 
1991).  

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  

Under § 1154(b), however, competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  

It appears that the veteran's hemorrhoids and the claimed 
diarrhea occurred in November 1953, after the July 1953 
armistice ended hostilities.  Thus, while the veteran did 
engage in combat, it does not appear that he is claiming the 
disability arose during such combat service.

In any event, whether incurred in combat or after, the 
evidence must show a current disability and a link between 
the claimed disability and service.

The veteran's current ulcerative colitis is well documented.    

The weight of the evidence, however, is against linking the 
veteran's current ulcerative colitis to service. 

While Dr. Rao in August 2001 speculated that it was possible 
that the veteran's ulcerative colitis had its onset in 
service, that opinion is of little probative value because 
there is no indication that the physician reviewed the 
veteran's service medical records or any records for several 
decades after service.  An opinion based on speculation is 
insufficient to establish service connection.  Bostain v. 
West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 
Vet. App. 30 (1993).  

The service separation examination and the VA examinations in 
1954 and 1960 weigh against Dr. Rao's assumption that 
symptoms of colitis were present as far back as when the 
veteran was in service.

Dr. Mahta's opinion is of little assistance to the veteran.  
It theorizes that colitis could lead to hemorrhoids, but 
there is no evidence that the veteran had colitis prior to 
the onset of his hemorrhoids.  The veteran's contention 
(considered below) is actually the opposite of Dr. Mahta's 
theory.  The veteran has contended that hemorrhoids caused 
his colitis.

The January 2002 and May 2005 VA examinations were the 
product of a review of the records.  They also provided 
rationales based on an accurate history.  For these reasons 
the January 2002 and May 2005 examiners' opinions are more 
probative than the private physician's opinions.  

Because the most probative opinions are against the claim, 
the weight of the evidence is against the grant of service 
connection on a direct basis.

The veteran also contends that colitis was the cause of his 
hemorrhoids in service.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury..."  
Section 3.310(a) has been interpreted to permit a grant of 
secondary service connection for the extent of additional 
disability resulting from aggravation of a non-service-
connected condition by a service-connected condition.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here again, however, the weight of the evidence is against 
the grant of service connection for ulcerative colitis on a 
secondary basis.

The veteran, as a lay person, is not competent to express an 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no competent evidence that 
hemorrhoids caused or aggravated colitis.  The only competent 
opinions are against such a link.

The May 2005 examiner opined that it was "not likely as not" 
that the veteran's hemorrhoids are a result of colitis.  This 
finding was based on the veteran's documented medical 
history.

While the tveteran is competent to offer statements of first-
hand knowledge that he suffered uncontrollable diarrhea in 
Korea with hemorrhoids, as a lay person he is not competent 
to render a probative opinion on a medical matter, such as 
the etiology of his current ulcerative colitis.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

Because the weight of the competent evidence is against a 
link between current colitis and service or a service-
connected disability, the weight of the evidence is against 
the claim.  As the weight of the competent evidence is 
against the claim, the doctrine of reasonable doubt is not 
applicable, and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, at 53-56 (1990); 38 C.F.R. § 3.102. 


ORDER

Service connection for ulcerative colitis is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


